DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a system for closing an upper esophageal sphincter with a lead and connector.
Group II, claims 18-25, drawn to a method for closing an upper esophageal sphincter.\
Group III, claim 26, drawn to a system for closing an upper esophageal sphincter formed as a single contiguous unit.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least at least one lead extending from the mount and having a conductor for each of the plurality of electrodes; a connector located on a distal end of the at least one lead opposite the mount, the connector configured to be connected to an electrical generator, which are not present in Groups II-lll.
	The special technical features of Group II include at least applying a plurality of electrodes to a neck region of the patient, and deactivating the electric energy, thereby allowing the upper esophageal sphincter to relax, which are not present in Groups I and III.
	The special technical features of Group III include at least a plurality of conductors electrically interconnecting the plurality of electrodes to the generator, wherein the electrode mount, the plurality of electrodes, the electrical generator and the plurality of conductors together form a single contiguous unit configured to removably engage the neck region of the patient, which are not present in Groups I-ll.
	Therefore the common technical features shared by Groups I-III are an electrode mount configured to engage a neck region of the patient; a plurality of electrodes attached to the mount; configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient.


Tal et al (U.S. Patent Application Publication Number: US 2015/0374982 A1, hereinafter “Tal”- APPLICANT CITED) and Hill et al (U.S. Patent Application Publication Number: US 2002/0032468 A1, hereinafter “Hill”) are teachings of these common technical features. 
	Tal teaches an electrode mount configured to engage a neck region of the patient (i.e. external electrode with attachment 23 Fig. 1 [0079]); an electrode attached to the mount (i.e. the electrode is configured to be placed externally against the neck of the patient. e.g. 23 Fig. 1B, [0011]); configured to provide an energy sufficient to constrict the upper esophageal sphincter of the patient (i.e. A single electrode may be used to stimulate a neutrally sensitive region thereby evoking an esophageal contraction wave e.g. [0079]).  While Tal teaches only a single electrode on the mount and fails to disclose a plurality of electrodes. Hill teaches an adjustable neck collar comprising a plurality of electrodes (i.e. [0059] i.e. Collar may comprise more than one electrode). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to include a plurality of electrodes on the device of Tal in order to provide the predictable results of improving the effectiveness of the targeted therapy provided.
	Therefore since the common technical features are taught a priori by the Tal in view of Hill references, these common features are not special and so the Groups I-III lack unity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792